 INTL.ASSN.OF BRIDGE,ETC., LOC. 118, AFL-CIO467InternationalAssociation of Bridge,Structural andOrnamental Iron Workers,Local 118,AFL-CIO(Bostrom-Bergen)andTed W.Krolikowski. Case20-CB-3187July 24, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn December 4, 1974, Administrative Law JudgeHerman Corenman issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.1974, against International Association of Bridge, Structu-ral and Ornamental Iron Workers, Local 118, AFL-CIO,herein called Respondent, a complaint was issued on Au-gust 14, 1974, alleging that the Respondent violated Sec-tion 8(b)(1)(A) and (2) of the Act by failing and refusing onMay 3, 1974, to dispatch Krolikowski to theBostrom-Ber-gen jobsite at Roseville, California, for reasons which areirrelevant, invidious, and unfair and/or because of his hav-ing engaged in intraunion activities. The Respondent's an-swer denied having engaged in unfair labor practices andfurther averred that the Board defer to the internal proce-dures which provide a remedy for Krolikowski's grievancesconcerning the operation of the Respondent's job referralpractices.Pursuant to due notice a hearing was held before me atSacramento, California, on October 2, 1974. All parties ap-peared and were afforded full opportunity to be heard, topresent oral and written evidence, and to examine andcross-examine witnesses.Briefssubmitted by the GeneralCounsel and by the Respondent have been carefully con-sidered.Upon the entire record including my observation of thewitnessesand their demeanor, as well as the submittedposthearing briefs, I make the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missedin itsentirety.MEMBERJENKINS, Concurring:I concur in the result for the reasons expressed byboth Members Fanning and Kennedy.1For purposes of clarification of the AdministrativeLaw Judge'sDeci-sionwe herebynote that the agreement between the multiemployer groupand the DistrictCouncil of Iron Workerscalls for the Appellate Tribunal inthe hiring hall grievance procedure to be made up of a representative select-ed bythe employers,a representative selected by the Union,and an impar-tial thirdmember selected jointly by the employers and the Union. Theemployees themselves do not sit as a representative on this Tribunal. Seesection entitled"TheCollyerQuestion"in the Administrative Law Judge'sDecision.In agreement with the Administrative Law Judge,Member Fanningwould not defer the issue herein to the grievance procedure of the contract.However, Member Fanning would do so for the reasons set forth in hisdissent inCollyerInsulatedWire,A Gulfand WesternSystems Co.,192NLRB 837 (1971).DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN,Administrative Law Judge: Pur-suant to a charge filedby TedW. Krolikowski on May 10,1.THEBUSINESSOF THE EMPLOYER AND COMMERCE JURISDICTIONThe Employer, Bostrom-Bergen, among otherthings isengaged in the erection of steel structures. During 1973,Bostrom-Bergenpurchased and received goods andmateri-als valued in excess of $50,000 at its Oakland, California,facility. Such goods were shipped from plants of the Unit-ed States Steel Corporation in Pennsylvania, Illinois, andUtah. I find that at all times material herein, Bostrom-Bergen wasan employer engaged in commerce and in op-erationsaffecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Association of Bridge,Structural and Or-namental Iron Workers,Local 118,AFL-CIO,the Re-spondent herein,is a labor organization within the mean-ing of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Preliminary StatementBostrom-Bergenand the Respondentat all times materi-al hereto were bound by a collective-bargaining agreementbetween a multiemployer group and the District Council ofIronWorkers of the State of California and a portion ofNevada, of which the Respondent is a constituent member,along with a number of other Iron Workers local unions.The collective-bargaining agreement at section 5 con-tained hiring and job referral procedures to govern the par-ties,granting different priority in job referrals to variousclasses of ironworkers. The highest priority was granted to 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup A to which Krolikowski belonged. In order to quali-fy for referral to jobs, workers were required to register forwork at the union hall, and among other things indicate hisclassification or classifications, specialty or specialties ofthe type of work desired, and the date of registration. Tobe available for employment, individual workmen are re-quired to be present at the union hall during dispatchinghours daily between 8 a.m. and 10:30 a.m. Upon beingreferred, each individual shall receive a referral slip to betransmitted to the employer representative at the jobsite,indicating his name, address, social security account num-ber, type of job, date of proposed employment, date ofreferral, and rate of pay. Individuals are required to re-register weekly, otherwise their name will be removed fromthe registration list.Individuals are referred in order of registration on theout-of-work list, with the earliest registration at the top ofthe board and the latest registration at the bottom of theboard, so that the order of registration can be openly ob-served by everyone.The order of referral need not be followed in cases whereindividual employers require and call for applicants pos-sessingspecial skills and abilities in whichcasethe Unionshall refer the first applicants possessing such special skillsand abilities in the order they appear on the registration.The referral procedures do not apply to the hiring of ap-prentices which are governed by Nevada and Californialaw.The individual employer has the right to employ directlya minimum number of key employees who may include ageneral foreman and foreman.B. The Failure To Refer Ted Krolikowski toBostrom-Bergen on May 6, 1974The Union maintains a hiring hall at Sacramento, Cali-fornia. Ted Krolikowski, the Charging Party, had been amember of the Union about 18 years. He is a journeymanironworker. He served as president of the Union in 1970and 1971 pursuant to appointment by theInternationalUnion. He had on occasion before 1970 servedas a fore-man. At times Krolikowski has criticized the operation ofthe union hiring hall by its formerbusinessmanager,CharlesWeaver, who conducted the hiring hall until hisdefeat for reelectionas business manager inJuly 1974. In aunion meetingheld in Sacramento in August 1973 in thepresence of the membership, Krolikowski complainedabout Mr. Weaver's conduct in permitting men to "jumpthe board," that is to take jobs without registering on theout-of-work list and waiting their turn for employment.According to Krolikowski's credible and uncontradictedtestimony,Weaver told Krolikowski if he didn't like theway Weaverwas runningthings he could go some placeelse to work.In August 1973, Krolikowski left California for Arizonawhere he found work as an ironworker by referral throughthe union hall in Arizona. While employed in Arizona,Krolikowski journeyed to Reno, Nevada, in September1973, to testifyas a witnessfor the General Counsel of theNLRB in contempt proceedings against Mr. Van Bourg,one of the Union's attorneys. It is agreed thatKrolikowski's testimony was adverse to Mr. Van Bourg.The court, however, dismissed the contempt proceedings.After testifying in the contempt matter, Krolikowski re-turned to Arizona to resume employment as an ironworkerwhere he remained until March 21, 1974, when he returnedto Sacramento. With his return to Sacramento, Krolikow-ski registered at the union hall in the latter part of March1974, and thereafter during the workweek he reported atthe union hall daily. During March and April, he was notreferred to any jobs. Each Monday, he would reregister bysigningthe out-of-work book. He signed the book on April29 and again signed it on Monday, May 6, 1974, as re-quired by the hiring hall procedures. As on other days,Krolikowski was physically present in the union hall be-tween 8 to 10:30 a.m. each workday; namely, on Monday,April 29; Tuesday, April 30; Wednesday, May 1; Thurs-day,May 2; and Friday, May 3, 1974.During this period in April and May, there were about100 out-of-work ironworkers on the out-of-work board. OnApril 29, according to Krolikowski's credible and uncon-tradicted testimony, he was No. 6 on the A list, and onFriday, May 3, 1974, he was still No. 6 on the A list. Kroli-kowski noticed, and I find, that at that time certain iron-workers who were apparently dispatched to theBostrom-Bergenjob at Roseville, California, and who began workon that job on Monday, May 6, 1974, were in fact not evenregistered on the out-of-work board or who, if registered,were below Krolikowski's name on the list. Those whoweredispatched to theBostrom-Bergenjob by CharlesWeaver, the Union's businessmanager, and their positionon the list was as follows: The names of James Chandler,Alex Velasco, and Roland Williams were not on the out-of-work board. Melvin Sills' name preceded Krolikowski'snameon the board. Dee Smith's name was on the board,but at the bottom of the list? The contention is thereforemade by the General Counsel that by dispatching Chan-dler,Velasco,Williams, and Smith to the Bostrom-Bergenjob on Friday, May 3, to begin work on Monday, May 6,1974, to the prejudice of Krolikowski who was not dis-patched at that time, the Union discriminated against himfor reasonswhich are irrelevant, invidious, and unfair and/or because of his having engaged in union activities. Kroli-kowski also testified credibly and without contradictionthat contrary to the custom to announce a job opening onthe loud speaker, no announcement was made by Weaverof the jobopeningson the Bostrom-Bergen job on May 3.On Monday, May 6, 1974, Krolikowski visited the Bos-trom-Bergen jobsite and there found the men working whohad been dispatched ahead of him.On Tuesday, May 7, 1974, at the union hall, KrolikowskiconfrontedBusinessManager Weaver concerning the May3 dispatch to theBostrom-Bergenjob.Krolikowski askedWeaver "how come men were jumping from job to job andhe isn't putting a stop to it." Weaver, Krolikowski credibly1The General Counsel of the Board had charged that Mr Van Bourg hadviolated a temporary injunction granted by a United States District Court inproceedings under Sec10(j) of the Act2No claim is made by the General Counsel that the dispatching of ap-prentices Thornton and Elliott to the Bostrom-Bergen job where they beganwork on May6, 1974.violated the hiring hall procedures. As I have notedabove,apprentices are excluded from the hiring hall procedure INTL. ASSN.OF BRIDGE,ETC., LOC. 118, AFL-CIOtestified, replied that he was running the board and that heput these men in the jobs wherever he wanted to. Weaveralso said, "That damned board doesn't mean a thing to me,and if you don't like the way I'm running things aroundhere, go back to Arizona." Krolikowski concedes that thisreply angered him and he "cussed at him." Weaver toldKrolikowski "to go home and get a gun if you don't likethe way I am running things around here-and if I didn'tlike it, I could be like the rest of them `Reno rats' and rundown to the stink'en NLRB and see what they could doabout it.,, 3No claim is made by the General Counsel that the Re-spondent discriminatorily deprived Krolikowski of em-ployment beyond Friday, May 10, 1974. On May 10, Kroli-kowski was referred by Weaver to start working on theBostrom-Bergenjob as ironworker beginning Monday,May 13, doing "bolt-up" work.C. The Respondent's DefenseThe Respondent'sdefense is based almostentirely onthe testimony of its present business manager, Maxi C.Sturgess,who was elected to that office in July 1974 toreplace CharlesWeaver. Sturgess was business agent inMay 1974. Although about 10 days beforethe hearing atthe request of the General Counsel, the NLRB issued asubpena to the Respondent to produce,inter alia,itsdis-patch records for the workweek ending May 3 and 10, suchdispatch records were not produced, Business ManagerSturgesstestifying that he had searched for them but couldnot find them. Not only were the relevant dispatch recordsnot produced, additionally the Respondent's counsel didnot subpena, or call formerBusinessManager CharlesWeaver as a witness ° to explain his failure to dispatchKrolikowski to theBostrom-Bergenjob on May 3, notwith-standing his priority in the board ahead of Smith, Velasco,Chandler, and Williams who, it is not disputed, were dis-patched to the Bostrom-Bergen job 5Sturgess had no part in the dispatch of ironworkers tothe Bostrom-Bergen job on Friday, May 3, to begin work-ing the following Monday, May 6.He testifies,however,that,in pursuit of his routine work as business agent, hevisited the Bostrom-Bergen jobsite on May 6 to attend tohis usual duties of policing the job.Sturgess testified thaton May 6 construction began on a warehouse building. OnMay 6,Sturgess observed there was a "raising gang" pre-sent erecting steel.They wereunloading railcars and dis-tributing iron in preparation for steel erection. This work istypically done by a "raising gang" which is normally com-posed of four men and one foreman. The persons who dothe work ina raising gang are called"connectors" and9Weaver was referring to chargesfiled byemployees Wendel Phillips andGeorge Lorentzen alleging hiring hall violations in the operation of theUnion's hiring hall in Reno,Nevada.Complaintsby the NLRBon thesecharges were settled in November 1972 by stipulation for the entry of a,judment by the United StatesCourt of Appealsfor the NinthCircuit.49Respondent's counsel stated on the record that he attempted to contactWeaver withoutsuccess.Weaver,however,still resided in Sacramento.S Smith,according to Krolikowski's testimony, was at the bottom of theboard whereasVelasco,Chandler, and Williams were not even listed on theboard.469hook-on men. Work done by "connectors" is considerablydifferent from work done by other ironworkers.Becauseerection of steel is very dangerous, usually the youngermen, the more agile men work in erection. The youngermen are more agile, they are sure-footed, quicker acting,and they can do all the work which is mostly climbingcolumns and walking across beams and everything is loose.The connector sometimes has to climb a column, lock hislegs around it in order to put bolts in a beam, and thistakes a lot of strength.6 Sturgess testified further that afterthe erecting gang starts up a job, then the other workerscan come on the job and perform their tasks. Then the jobsuperintendent hires men for plumbing up the iron, boltingthe iron, certified welders and apprentices. Aprentices nor-mally unload and distribute bolts, shake out bolts, and dojob cleanup. The group of people that are doing the bolt-upwork normally follow the erectors. The erectors continue toerect and the bolt-up men come up behind them.Concerning designation of the foreman, Sturgess testi-fied that this is usually left to the job superintendent whoeither calls in and requests a foreman by name or at othertimes gives the business agent or business manager, who-ever is dispatching at the time, the authority to get him agood foreman, one capable and qualified to do the work.Sturgess testified he saw both Dee Smith and Velasco onthe jobsite on May 6. At that time, Smith was running theerection crew and Velasco at that time had one man andtwo apprentices that were in the process of stocking andshaking out miscellaneous iron, hand iron and bolts, get-ting in preparation to hire more people to start work. Stur-gess testified he checked out the job with Ronnie Williams,the job steward. Sturgess further testified he observedChandler on the job, and he was "connecting." Sturgesstestified he also saw Sills on the job who was there as aspare connector. He also saw two apprentices on the job;namely, one minority apprentice named Thornton and oneapprentice named Elliott.Sturgess testified that in the first week, May 6 to 10,there was no work other than "connection" work available.Sturgess further testified that he checked the dispatch slipsthe first day that he was on the job, May 6, because hehimself had not dispatched the men, and he wanted tomake sure they were properly cleared from the union hall,as well as checking their dues and assessments. He didcheck some of the dispatch slips, but does not recall look-ing at Smith's dispatch slip or Velasco's dispatch slip, butdoes recall checking Chandler's dispatch slip and JobSteward Williams' dispatch slip. Sturgess further testifiedthat he inquired of the general superintendent how Smithand Velasco became foremen on the job and the generalsuperintendent replied that he had hired these two men? In6 Krolikowski agreedthat connectingiron as it is hoisted in the air takesplace whena job first starts off,that it requires climbing columns andholding on to columns without flooringor safety,and that it is generallydone bythe youngerworkersbecausethey arestronger and get aroundbetter.Krolikowskiconceded that heisnot qualifiedto bea connector onaccountof his age.rSturgess' testimony that thegeneral superintendenttold him that he hadhired Velasco and Smith as foremen is not inconsistent with Krolikowski'stestimony that thesuperintendenttold him that he didn't call for these fore-men byname.It should be noted that Sturgess relates his conversation withContinued 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis connection, Sturgess testified that it is the general rulefor the Company to request the foreman by name and theUnion has the obligation to honor this request.Sturgesstestified that he returned to the job the follow-ing week beginningMonday, May 13. At that time, hefound Krolikowskias wellas several ironwokers on thejob .8 It is not disputed that Smith and Velasco continued asforemen onthe job in the following weeks.D. Analysis and RecommendationsI am of the opinion, and I have concluded that the Gen-eral Counsel has not established by a preponderance of theevidence that the Respondent violated Section 8(b)(1)(A)and (2) in failing to dispatch Krolikowski to the Bostrom-Bergenjob on May 3 to begin work on May 6, 1974. It isfair to conclude that Business Manager Weaver was irritat-ed by Krolikowski's criticism of the manner in which headministered the hiring hall, and this resulted in a shoutingmatch between the two on May 7, but the fact remains thatthe people who were dispatched to the job to start work onMay 6 were the two foremen, Velasco and Smith, who wererequested by Bostrom-Bergen'sgeneral superintendent,and Chandler, Sills, and Williams as "connectors," a spe-cialty which Krolikowski admits he was too old to perform.The hiring and job referral procedures set forth in Section5 of the collective-bargaining agreement expressly providethat the order of referrals not be followed in cases whereindividual employers require and call for applicants pos-sessing specialskills and abilities. Additionally, the con-tractual referral procedures do not apply to the hiring ofapprentices. The referral procedures also provide that theindividual employer has the right to employ directly a min-imum number ofkey employees who may includeforemen.Although some parts of Sturgess' testimony rest on hear-say statements, they are in the main corroborated by theextrinsic facts, for example, that Velasco and Smith were,in fact, the two foremen on the job and that the others werethegeneral superintendentwhereas Krolikowski relates his conversation withthesuperintendent,two different individuals8Krolikowski conceded by his testimony that when he registered for workhe did not specify any specialties other than stated on his card,namely, thathe was available forjobsas foreman,welding,rigging, and structural workKrolikowski conceded that he was not a "connector,"that there are types of"connecting"he cannot do because of his age; and mainly younger men getout on these jobs. Krolikowski conceded it had been quite a few years sincehe worked as a foreman.9Sturgess'testimony that the general superintendent told him he hadhired Smith and Velasco as foremen,although hearsay,was received with-out objection or motion to strike; and I have credited itWhat the NinthCircuit said inN L R.B. v. I.U 0 E Local 12,413 F.2d 705 (1969), concern-ing the probity of hearsay testimony applies in the instant case.Hearsay, even at common law,if unobjected to when offered, can beof probative value,and certainly occupies a similar position in an ad-ministrative proceedingsuchas this. .A proceeding before theBoard is to be conducted in accordance with the rules of evidenceapplicable in the District Courts ofthe UnitedStates.N.L.R A., Sec-tion 10(b), 29 U.S C,Section 160(b). Unobjected to hearsay is admissi-ble and of probative value in the district courts.Pearson v Dennison,353 F.2d 24, 29, fn. 10 (C A 9, 1965).connectors.9Moreover,Sturgess'testimony is not contra-dicted or refuted by other evidence in the record. I amsatisfied that the Respondent through Business ManagerSturgess'testimony presented a satisfactory explanationfor Respondent's failure to dispatch Krolikowski to the jobthe first week beginningMay 6, 1974. The factis undisput-ed that Krolikowski,with a number of other men,was dis-patched beginning the second week of work,namely, onMay 13,1974, and presumably remained on the job there-after. Sturgess'testimony that "connectors"were requiredthe first week, work that Krolikowski concededly was notqualified to do,and that the foremen were selected by thegeneral superintendent,inmy opinion constitutes a legiti-mate business reason,sanctionedby thehiring hall lan-guage,and supports the propriety of the Respondent's fail-ure to dispatch Krolikowski on May 3.10Iwould therefore find that Respondent's failure to dis-patch Krolikowski to the Bostrom-Bergen job on May 3,did not violate Section 8(b)(1)(A) or (2) of the Act, and Iwould dismiss the complaint.E. The Collyer QuestionThe collective-bargaining agreementbetween the mul-tiemployer group and the District Council of Iron Workerscontains a grievanceprocedure that an employee may fol-low who is aggrieved by the operation of the hiring hall.Such employee may appeal to an Appellate Tribunal con-sisting of a a representativeselected by the employees anda representativeselected by the Union and an impartialumpire appointed jointly by the employees and the Union,and the decision of the Appellate Tribunal shall be finaland binding.The Respondent contends that the dispute is appropriatefor deferral under theCollyerdoctrine, 192 NLRB 837(1971), which affords a contractual remedy fora meritori-ous complaint by an individual employee.Idisagree,as the interestof Krolikowski, the aggrievedparty, is opposed to the position of the Union, and there isno assurancethat representatives of the employers or theUnion who, together withan impartialumpire, composethe Appellate Tribunal whose decisionis finaland binding,would fairly represent Krolikowskiin his grievance againstthe Union's administrationof the hiring hall provided bythe collective-bargaining agreement.In this connection itshould be noted that the Respondentherein is a consti-tuent memberof the District Council of Iron Workers, par-ty to the contract with the multiemployer group.SeeKan-sasMeat Packers,198 NLRB 543 (1972);National FootballLeagues,203NLRB 958 (1973);SeafarersUnion,207NLRB 958 (1973);Carpenters Union Local 180,162 NLRB950 (1967);InternationalAssociation of Bridge, Structuraland OrnamentalIronWorkers, Local Union 229,183 NLRB271 (1970).10 See,for example,New York Typographical Union No. 6 ITU (New YorkTimes), 144 NLRB 1555 (1963);Local 357InternationalBrotherhood ofTeamsters [Los Angeles-Seattle Motor Express] v. N.L.R B,365 U.S. 667(1961);Local Union No. 181, Operating Engineers (Nicholson ConstructionCompany),141NLRB 750 (1964);Plumbers Local 454 (Ebasco Services,Inc.),176 NLRB896 (1969);I B.E W. Local 456 (N E.C.A ),183 NLRB1277 (1970) INTL.ASSN.OF BRIDGE,ETC., LOC. 118, AFL-CIOCONCLUSIONS OF LAW1.The Employer,Bostrom-Bergen,is engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.TheRespondent is a labor organization within themeaning of Section 2(5) of the Act.3.TheRespondent has not violated Section 8(b)(1)(A)or 8(b)(2) of the Act.Upon the foregoingfindings of fact,conclusions of law,and the entire record in this case,and pursuant to Section47110(c) of the Act, I hereby issue the following recommend-ed:ORDER 11The complaint is hereby dismissed.11 In the event no exceptions are filed as provided in Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of said Rules and Regulations, be adopted by the said Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes